     4:20-cv-01890-TER          Date Filed 05/18/21       Entry Number 24         Page 1 of 17




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

GLEN FRANKLIN JACKSON,              )              Civil Action No.: 4:20-CV-01890-TER
                                    )
                    Plaintiff,      )
                                    )
             -vs-                   )
                                    )                                 ORDER
ANDREW M. SAUL,                     )
Commissioner of Social Security,    )
                                    )
                    Defendant.      )
___________________________________ )

       This is an action brought pursuant to Section 205(g) of the Social Security Act, as amended,

42 U.S.C. Section 405(g), to obtain judicial review of a “final decision” of the Commissioner of

Social Security, denying Plaintiff’s claim for supplemental security income (SSI). The only issues

before the Court are whether the findings of fact are supported by substantial evidence and whether

proper legal standards have been applied. This action is proceeding before the undersigned by

pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. Proc. R. 73.

                                I. RELEVANT BACKGROUND

A.     Procedural History

       Plaintiff filed an application for SSI on August 7, 2017, alleging inability to work since

January 3, 2017. His claims were denied initially and upon reconsideration. Thereafter, Plaintiff

filed a request for a hearing. A hearing was held on March 29, 2019, at which time Plaintiff testified.

(Tr. 15). The Administrative Law Judge (ALJ) issued an unfavorable decision on May 13, 2019,

finding that Plaintiff was not disabled within the meaning of the Act. (Tr. 15-22). Plaintiff filed a

request for review of the ALJ’s decision, which the Appeals Council denied on April 7, 2020,

making the ALJ’s decision the Commissioner’s final decision. (Tr. 1-3). Plaintiff filed this action
       4:20-cv-01890-TER         Date Filed 05/18/21       Entry Number 24         Page 2 of 17




on May 18, 2020. (ECF No. 1).

B.      Plaintiff’s Background and Medical History

        1.       Introductory Facts

        Plaintiff was born on May 22, 1971, and was forty-six years old on the date the application

was filed. (Tr. 20). Plaintiff had a limited education and had past work as a welder and construction

worker. (Tr. 20). Plaintiff alleged disability originally due to severe calcaneal on left heel. (Tr. 50).

        2.       Medical Records and Opinions

2017

        On January 4, 2017, Plaintiff was seen in the emergency room. (Tr. 246). Plaintiff was unable

to ambulate after falling 10 feet on both feet. (Tr. 247). Plaintiff was in severe pain. (Tr. 247).

Plaintiff smoked two packs a day and drank 12-18 beers a day. (Tr. 247-248). Upon exam, Plaintiff

had edema and tenderness. Plaintiff had marked left calcaneus bruising and swelling. (Tr. 249).

Imaging showed severely comminuted and displaced calcaneal fracture. (Tr. 249). There were at

least three primary fracture lines. (Tr. 252). Plaintiff received Percocet prescription and IV morphine.

(Tr. 249-250).

        On January 5, 2017, Plaintiff was seen by Dr. Boyer of Lexington Orthopaedics. (Tr. 236).

Imaging showed comminuted intra-articular calcaneal fracture. Plaintiff presented on crutches in a

splint with swelling and bruising and tender to palpation. (Tr. 236). Plaintiff was prescribed

Percocet. (Tr. 236). There was a long discussion about options. (Tr. 237). Plan was to try to keep him

comfortable and he was to remain strictly nonweightbearing. (Tr. 237).

        On January 19, 2017, Plaintiff was seen by Dr. Boyer. Plaintiff received a Norco prescription.

(Tr. 238).


                                                   2
       4:20-cv-01890-TER         Date Filed 05/18/21        Entry Number 24         Page 3 of 17




        On February 2, 2017, Plaintiff was seen by Dr. Boyer. Plaintiff had been comfortable in his

boot, was trying to be nonweightbearing, and was using an Ace wrap. (Tr. 239). Exam showed

resolving fracture blisters moderately swollen in boot on crutches. (Tr. 239). Imaging showed

consolidation posttraumatic deformity. (Tr. 239). Plan was to remain nonweightbearing. (Tr. 239).

        On August 8, 2018, Plaintiff was seen by Dr. Boyer. Plaintiff had some pain and swelling.

Plaintiff was trying to find work, but it was very difficult with a limp and with difficulty standing

and walking. (Tr. 241). Imaging showed healed calcaneus fracture with malunion. (Tr. 242). Upon

exam, Plaintiff was swollen and tender. Plaintiff walked with antalgic gait and was tender on ankle

calcaneus and subtalar joint. Assessment was calcaneal fracture malunion pain. (Tr. 242).

        On August 8, 2017, Dr. Boyer wrote a letter that Plaintiff had been under his care for 7

months for a severe calcaneal fracture treated without surgery. “I expect that he will have continued

significant disability as related to his injury, malunion deformity, and post traumatic arthritis. He will

likely not tolerate any prolonged standing or walking.” (Tr. 228).

        On October 2, 2017, Plaintiff completed a pain questionnaire. (Tr. 188). Plaintiff’s pain was

located in his left heel and hurt when walking or standing. Pain lasts most of the day. Plaintiff takes

3 Aleve daily. (Tr. 186). Medication relieves pain. (Tr. 186). Plaintiff could not afford surgery.

Plaintiff uses ace bandage, stocking, and boot. (Tr. 187). Plaintiff elevates his foot and uses ice to

keep swelling down. Plaintiff does chores. Plaintiff cannot walk to go fishing. (Tr. 187). Plaintiff can

do errands without assistance. Plaintiff can walk 50 yards. Plaintiff can stand 30 minutes. Plaintiff

is able to sit with elevation and ice. Plaintiff can do light chores. (Tr. 188).

2018

        On January 29, 2018, imaging showed comminuted and now healed midbody calcaneal


                                                    3
     4:20-cv-01890-TER          Date Filed 05/18/21        Entry Number 24        Page 4 of 17




fracture, distortion of the subtalar joints, shortening and some angular deformity of the healed

midbody. Fracture was malaligned. (Tr. 265).

       On February 5, 2018, Dr. Walker, M.D., a non-examining state agency consultant, opined

an RFC of sedentary. There are notes that claimant was to be called and asked if he used an assistive

device. “Per DPS,” no assistive device was used. However, Dr. Walker stated “a cane will be needed

for prolonged walking to be effective.” (Tr. 57-58). On June 5, 2018, Dr. Burge, a non-examining

state agency consultant, affirmed this assessment on reconsideration. (Tr. 73).

       Plaintiff reported that in April 2018 the swelling was worsening with increasing pain with

ambulation and decreased ability to perform daily living activities and increased inability to sit,

stand, and ambulate any distance. (Tr. 214).

       On May 25, 2018, Plaintiff was examined by consultant Dr. Daniels. (Tr. 267). “Because of

his insurance status, the patient did not undergo surgery, so was put in an offloading boot.” Plaintiff

reported he still has pain, limps, and has swelling. Plaintiff can stand for 15 minutes. Plaintiff can

“walk continuously for 15 minutes, but he must use a four-pronged cane.” Plaintiff reported he could

sit without any difficultly. (Tr. 267). Plaintiff still smoked two packs a day. (Tr. 267). Plaintiff was

in no acute distress. (Tr. 267). Upon exam, Plaintiff moved from the chair to the table with an

obvious limp in his left extremity with obvious deformity of swelling in the left ankle. Plaintiff

presented with a four pronged cane. Plaintiff had reduced range of motion in his left ankle. Plaintiff

was only able to partially squat. “He was completely unable to perform the tandem walk, heel walk,

and toe walk. Patient tried on two occasions but was unable to.” “In the left lower extremity,

[Plaintiff] demonstrated 4/5 strength in the proximal muscle groups above his left knee and 3/5

strength in the distal muscle groups below his left knee.” (Tr. 268). Plaintiff’s left lower extremity


                                                   4
        4:20-cv-01890-TER        Date Filed 05/18/21        Entry Number 24         Page 5 of 17




had no Achilles tendon reflex. (Tr. 269). Diagnosis were gait abnormality and chronic left ankle and

heel pain secondary to traumatic injury. (Tr. 269). “The patient has significant range of motion issues

and strength issues in his left ankle and foot. I suspect this would affect his current work status.” (Tr.

269).

         In September 2018, Plaintiff reported taking three ibuprofen three times a day for pain. (Tr.

221).

         In October 2018, a physical therapist Hill wrote Plaintiff’s attorney after being seen in

October 2018. Plaintiff reported constant pain and swelling and difficulty wearing a shoe on his left

foot. Plaintiff had atrophy present in his left lower extremity with a 24% lower extremity impairment

rating. Plaintiff had weakness and decreased range of motion upon exam in that extremity. (Tr. 272-

273). In a separate letter dated the same date, Plaintiff was found to be able to meet the demands of

limited sedentary to limited light work. Plaintiff tolerated occasional walking with a quad cane.

Plaintiff could stand for 23 minutes. Plaintiff put forth consistent effort. At the completion of testing,

his left foot was 2.6 cm larger. (Tr. 274).

C.       The Administrative Proceedings

         1.     The Administrative Hearing

                a.      Plaintiff’s Testimony

         On March 29, 2019, a hearing was held before ALJ Jamison. Plaintiff was represented.

Ziegler testified as a VE. (Tr. 28). There were some records missing, which Plaintiff’s attorney

provided. (Tr. 31). Plaintiff’s attorney argued the severe impairments were an improperly healed

severe calcaneal fracture, lower extremity dysfunction, and severe pain. (Tr. 33). Plaintiff was

extremely limited in reading and writing after failing out of ninth grade. (Tr. 34). Listing arguments


                                                    5
     4:20-cv-01890-TER          Date Filed 05/18/21       Entry Number 24         Page 6 of 17




were under 1.02 and 1.06. (Tr. 34).

       In January 2017, Plaintiff fell 25 feet onto a concrete slab while working and shattered his

heel bone. Plaintiff could not afford surgery. (Tr. 37). Plaintiff did not have insurance, Medicaid,

Medicare, or Workers’ Compensation. (Tr. 37-38). Plaintiff was given a boot and crutches. Plaintiff

has not been able to work since. (Tr. 38). Plaintiff had a cane at the hearing. Dr. Boyer prescribed

the cane. (Tr. 38). Plaintiff can only walk a block. Plaintiff only takes ibuprofen. Plaintiff has no

insurance and no money to seek additional medical care. (Tr. 39). Plaintiff testified he was not

supposed to be on his feet very long. (Tr. 39). When Plaintiff tries to walk without his cane, he

cannot stand or balance correctly. (Tr. 39-40). Plaintiff cannot carry anything over 10 pounds.

Plaintiff cannot sit longer than an hour. (Tr. 40). Plaintiff’s driver’s license was suspended due to

DUI. (Tr. 40). Plaintiff can feel pain when seated. Plaintiff’s pain was a five seated and seven

standing/walking. (Tr. 41).

       b.      Vocational Evidence

       The VE testified to PRW. (Tr. 44). Past work was eliminated for the hypothetical individual

who was limited to sedentary, never push/pull foot controls on left, occasionally climb ramps/stairs,

never climb ladders/ropes/scaffolds, occasionally balance/kneel/crouch/crawl, and never be exposed

to extreme cold, vibration, unprotected heights, or hazardous moving mechanical parts. (Tr. 44).

Other available jobs were parimutuel ticket checker, document preparer/microfilming, and call-out

operator. (Tr. 45). With the addition of never stand/walk in a work day, and never

climb/balance/kneel/crouch/crawl, all three same jobs would be available as they are performed

sitting. (Tr. 45). Call out operator was eliminated with the other two jobs remaining with the addition

of perform detailed but noncomplex written or oral instructions, would not be able to work at a pace


                                                  6
     4:20-cv-01890-TER         Date Filed 05/18/21       Entry Number 24        Page 7 of 17




as determined by the speed of machinery or equipment, could interact with supervisors occasionally,

could interact with coworkers no more than occasionally and superficially, no interaction with the

public, and tolerates no more than ordinary and routine changes in work setting and duties. (Tr. 46).

An additional third job would be addresser. (Tr. 46). Absent three days a month or breaks/off task

20% of the time were work preclusive individually. (Tr. 47). Testimony was said to be consistent

with DOT with exception of off task and absences. (Tr. 47).

       2.      The ALJ’s Decision

       In the decision of May 13, 2019, the ALJ made the following findings of fact and conclusions

of law (Tr. 22):

1.     The claimant has not engaged in substantial gainful activity since August 7, 2017, the
       application date (20 CFR 416.971 et seq.).

2.     The claimant has the following severe impairment: status post left leg fracture (20 CFR
       416.920(c) ).

3.     The claimant does not have an impairment or combination of impairments that meets or
       medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
       P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926).

4.     After careful consideration of the entire record, I find that the claimant has the residual
       functional capacity to perform sedentary work as defined in 20 CFR 416.967(a) except he
       is never able to push and/or pull foot controls with the left foot, occasionally climb ramps
       and stairs, never climb ladders, ropes, or scaffolds, and can occasionally balance, kneel,
       crouch, and crawl. He can never be exposed to unprotected heights, hazardous moving
       mechanical parts, extreme cold, or vibration.

5.     The claimant is unable to perform any past relevant work (20 CFR 416.965).

6.     The claimant was born on May 22, 1971 and was 46 years old, which is defined as a younger
       individual age 45-49, on the date the application was filed (20 CFR 416.963).

7.     The claimant has a limited education and is able to communicate in English (20 CFR
       416.964).



                                                 7
      4:20-cv-01890-TER         Date Filed 05/18/21        Entry Number 24        Page 8 of 17




8.      Transferability of job skills is not material to the determination of disability because using
        the Medical-Vocational Rules as a framework supports a finding that the claimant is "not
        disabled," whether or not the claimant has transferable job skills (See SSR 82-41 and 20 CFR
        Part 404, Subpart P, Appendix 2).

9.      Considering the claimant's age, education, work experience, and residual functional capacity,
        there are jobs that exist in significant numbers in the national economy that the claimant can
        perform (20 CFR 416.969 and 416.969a).

10.     The claimant has not been under a disability, as defined in the Social Security Act, since
        August 7, 2017, the date the application was filed (20 CFR 416.920(g)).

                                         II. DISCUSSION

        Plaintiff argues the ALJ erred in making the RFC determination by failing to analyze

Plaintiff’s assistive device use and by failing to consider evidence regarding elevation of left leg and

problems wearing a shoe. Plaintiff argues the ALJ erred in the subjective symptom evaluation.

        The Commissioner argues that the ALJ’s decision is supported by substantial evidence.

A.      LEGAL FRAMEWORK

        1.      The Commissioner’s Determination–of–Disability Process

        The Act provides that disability benefits shall be available to those persons insured for

benefits, who are not of retirement age, who properly apply, and who are under a “disability.” 42

U.S.C. § 423(a). Section 423(d)(1)(A) defines disability as: the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for at least 12

consecutive months. 42 U.S.C. § 423(d)(1)(A). To facilitate a uniform and efficient processing of

disability claims, regulations promulgated under the Act have reduced the statutory definition of

disability to a series of five sequential questions. See, e.g., Heckler v. Campbell, 461 U.S. 458, 460

(1983) (discussing considerations and noting the “need for efficiency” in considering disability


                                                   8
      4:20-cv-01890-TER         Date Filed 05/18/21      Entry Number 24         Page 9 of 17




claims). An examiner must consider the following: (1) whether the claimant is engaged in

substantial gainful activity (“SGA”); (2) whether he has a severe impairment; (3) whether that

impairment meets or equals an impairment included in the Listings;1 (4) whether such impairment

prevents claimant from performing PRW;2 and (5) whether the impairment prevents him from doing

SGA. See 20 C.F.R. § 404.1520. These considerations are sometimes referred to as the “five steps”

of the Commissioner’s disability analysis. If a decision regarding disability may be made at any step,

no further inquiry is necessary. 20 C.F.R. § 404.1520(a)(4) (providing that if Commissioner can find

claimant disabled or not disabled at a step, Commissioner makes determination and does not go on

to the next step).

        A claimant is not disabled within the meaning of the Act if he can return to PRW as it is

customarily performed in the economy or as the claimant actually performed the work. See 20

C.F.R. Subpart P, § 404.1520(a), (b); Social Security Ruling (“SSR”) 82–62 (1982). The claimant

bears the burden of establishing his inability to work within the meaning of the Act. 42 U.S.C. §



        1
         The Commissioner’s regulations include an extensive list of impairments (“the Listings”
or “Listed impairments”) the Agency considers disabling without the need to assess whether
there are any jobs a claimant could do. The Agency considers the Listed impairments, found at
20 C.F.R. part 404, subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. § 404.1525. If the medical evidence shows a claimant meets or equals all criteria of any
of the Listed impairments for at least one year, he will be found disabled without further
assessment. 20 C.F.R. § 404.1520(a)(4)(iii). To meet or equal one of these Listings, the
claimant must establish that his impairments match several specific criteria or be “at least equal
in severity and duration to [those] criteria.” 20 C.F.R. § 404.1526; Sullivan v. Zebley, 493 U.S.
521, 530 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting the burden is on
claimant to establish his impairment is disabling at Step 3).
        2
         In the event the examiner does not find a claimant disabled at the third step and does not
have sufficient information about the claimant’s past relevant work to make a finding at the
fourth step, he may proceed to the fifth step of the sequential evaluation process pursuant to 20
C.F.R. § 404.1520(h).

                                                  9
     4:20-cv-01890-TER         Date Filed 05/18/21      Entry Number 24        Page 10 of 17




423(d)(5).

       Once an individual has made a prima facie showing of disability by establishing the inability

to return to PRW, the burden shifts to the Commissioner to come forward with evidence that

claimant can perform alternative work and that such work exists in the regional economy. To satisfy

that burden, the Commissioner may obtain testimony from a VE demonstrating the existence of jobs

available in the national economy that claimant can perform despite the existence of impairments

that prevent the return to PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that he is unable to perform

other work. Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); see generally Bowen v. Yuckert,

482 U.S. 137, 146 n.5 (1987) (regarding burdens of proof).

       2.      The Court’s Standard of Review

       The Act permits a claimant to obtain judicial review of “any final decision of the

Commissioner [ ] made after a hearing to which he was a party.” 42 U.S.C. § 405(g). The scope of

that federal court review is narrowly-tailored to determine whether the findings of the Commissioner

are supported by substantial evidence and whether the Commissioner applied the proper legal

standard in evaluating the claimant’s case. See id.; Richardson v. Perales, 402 U.S. 389, 390 (1971);

Walls, 296 F.3d at 290 (citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)).

       The court’s function is not to “try these cases de novo or resolve mere conflicts in the

evidence.” Vitek v. Finch, 438 F.2d 1157, 1157-58 (4th Cir. 1971); see Pyles v. Bowen, 849 F.2d

846, 848 (4th Cir.1988) (citing Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the

court must uphold the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might accept as adequate to


                                                 10
     4:20-cv-01890-TER          Date Filed 05/18/21       Entry Number 24         Page 11 of 17




support a conclusion.” Richardson, 402 U.S. at 390, 401; Johnson v. Barnhart, 434 F.3d 650, 653

(4th Cir. 2005). Thus, the court must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that her conclusion is rational. See Vitek, 438 F.2d

at 1157-58; see also Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). If there is substantial

evidence to support the decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

B.      ANALYSIS

RFC

        Plaintiff argues the ALJ erred in making the RFC determination by failing to analyze

Plaintiff’s assistive device use and by failing to consider evidence regarding elevation of left leg and

problems wearing a shoe.

        An adjudicator is solely responsible for assessing a claimant’s RFC. 20 C.F.R. § 416.946(c).

In making that assessment, he must consider the functional limitations resulting from the claimant’s

medically determinable impairments. Social Security Ruling (“SSR”) 96–8p, 1996 WL 374184, at

*2. This ruling provides that: “The RFC assessment must include a narrative discussion describing

how the evidence supports each conclusion, citing specific medical facts (e.g., laboratory findings)

and nonmedical evidence (e.g., daily activities, observations).” SSR 96–8, *7. “The adjudicator

must also explain how any material inconsistencies or ambiguities in the evidence in the case record

were considered and resolved.” Id. Additionally, “ ‘a necessary predicate to engaging in a

substantial evidence review is a record of the basis for the ALJ’s ruling,’ including ‘a discussion of

which evidence the ALJ found credible and why, and specific application of the pertinent legal

requirements to the record evidence.’ ” Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016)


                                                  11
     4:20-cv-01890-TER         Date Filed 05/18/21       Entry Number 24         Page 12 of 17




(quoting Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013)). The ALJ considers the evidence in

the record as a whole when analyzing Plaintiff’s claims, as does this court when reviewing the ALJ’s

decision. See Craig, 76 F.3d at 595.

Assistive Device

       In addressing the Listings, the ALJ noted Plaintiff was able to ambulate with the use of a

single cane. (Tr. 18). The ALJ discussed Plaintiff’s testimony that he could walk one block with the

use of a cane. (Tr. 19). The ALJ noted use of a four pronged cane at the consultative examination

and Plaintiff’s inability to perform tandem walk, heel walk, or toe walk. (Tr. 19). The ALJ noted a

physical therapist’s evaluation of limitation to occasional walking with a quad cane and found it

somewhat persuasive as somewhat consistent with statements of doctors and with the record. (Tr.

20). “In sum, the above [RFC] is supported by the claimant’s history of left calcaneal fracture, with

symptomatic malunion, which causes significant pain with prolonged standing and walking, and

therefore limits him to sedentary work.” (Tr. 20).

       SSR96-9p is applicable to an RFC for less than a full range of sedentary work, like Plaintiff’s

RFC. SSR 96-9p, 1996 WL 374185, *1. “Although a sedentary job is defined as one that involves

sitting, a certain amount of walking and standing is often necessary in carrying out job duties.” Id.

at *3. A sedentary RFC encompasses standing/walking up to 2 hours a day. Id. As to device use:

       To find that a hand-held assistive device is medically required, there must be medical
       documentation establishing the need for a hand-held assistive device to aid in
       walking or standing, and describing the circumstances for which it is needed (i.e.,
       whether all the time, periodically, or only in certain situations; distance and terrain;
       and any other relevant information). The adjudicator must always consider the
       particular facts of a case. For example, if a medically required hand-held assistive
       device is needed only for prolonged ambulation, walking on uneven terrain, or
       ascending or descending slopes, the unskilled sedentary occupational base will not
       ordinarily be significantly eroded.


                                                 12
     4:20-cv-01890-TER          Date Filed 05/18/21       Entry Number 24         Page 13 of 17




Id. at *7.

        The ALJ here did not include the use of an assistive device in the RFC. The ALJ also did not

limit Plaintiff to never walk/stand. Sedentary includes up to two hours of walk/stand by definition.

However, the lack of analysis under SSR96-9p of assistive device use is not an outcome

determinative error here because the VE testified the same exact three jobs were available if the RFC

were limited to never stand/walk, where Plaintiff was always sitting. (Tr. 45).

Elevation and Shoe Usage

        The ALJ noted Plaintiff reported swelling and exams showed swelling. (Tr. 19). The ALJ

noted Plaintiff testified he used elevation and ice. (Tr. 18). Plaintiff notes that the ALJ did not note

objective findings that Plaintiff’s left foot was larger after a testing evaluation. (ECF No. 19 at 14).

Plaintiff argues the ALJ did not explain why the evidence of swelling did not translate into an

accommodation for elevating Plaintiff’s foot in the RFC. Defendant notes that the specific testing

evaluation referenced included standing/walking for 23 minutes, which would not be required in the

specific jobs testified to by the VE. (Tr. 45); (ECF No. 21 at 12).

        Plaintiff makes no further arguments regarding shoe usage. There is one reference in the

record where Plaintiff reported to an evaluator that he had difficulty wearing shoes.

        The ALJ’s RFC determination is supported by substantial evidence as there is no contrary

evidence in the record supporting a finding that Plaintiff is required to elevate his leg in order to

work—making him incapable of performing a range of sedentary work. See Webb v. Berryhill, No.

8:17-CV-01912-JMC-JDA, 2018 WL 5020161, at *11 (D.S.C. July 23, 2018), adopted by 2018 WL

4575154 (D.S.C. Sept. 25, 2018)(where an ALJ noted testimony regarding elevation and swelling,



                                                  13
     4:20-cv-01890-TER         Date Filed 05/18/21       Entry Number 24        Page 14 of 17




plaintiff failed to meet burden showing that she was medically required to elevate her legs; the court

declined to weigh again the same evidence weighed by the ALJ); Parrish v. Colvin, No. 1:09-CV-

845, 2014 WL 3107292, at *6 (M.D.N.C. July 7, 2014) (rejecting argument the ALJ erred in failing

to discuss the plaintiff’s testimony that he suffered from swelling necessitating he elevate his legs

during the day where the record contained no such physician’s recommendation that he do so).

Subjective Symptom Evaluation

       Plaintiff argues the ALJ failed to properly perform the subjective symptom evaluation.

       SSR 16-3p is applicable to cases decided after its effective date, such as this case. See

Morton v. Berryhill, No. 8:16-cv-0232-MBS, 2017 WL 1044847, *3 (D.S.C. Mar. 20, 2017).

Although SSR16-3p eliminates usage of the term “credibility” because the regulations do not use

the term, the assessment and evaluation of Plaintiff’s symptoms requires usage of most of the same

factors considered under SSR 96-7p.

       Under Craig v. Chater, 76 F.3d 585, 591-96 (4th Cir. 1996), subjective complaints are

evaluated in two steps. First, there must be documentation by objective medical evidence of the

presence of an underlying impairment that would reasonably be expected to cause the subjective

complaints of the severity and persistence alleged. Not until such underlying impairment is deemed

established does the fact-finder proceed to the second step: consideration of the entire record,

including objective and subjective evidence, to evaluate the intensity and persistence of symptoms

to determine how symptoms limit capacity for work. See also 20 C.F.R. § 404.1529; SSR16-3p, *4.

       The ALJ may choose to reject a claimant’s testimony regarding his condition, but the ALJ

must explain the basis for such rejection to ensure that the decision is sufficiently supported by

substantial evidence. Hatcher v. Sec’y, Dep’t of Health & Human Servs., 898 F.2d 21, 23 (4th Cir.


                                                 14
     4:20-cv-01890-TER         Date Filed 05/18/21       Entry Number 24        Page 15 of 17




1989) (quoting Smith v. Schweiker, 719 F.2d 723, 725 n.2 (4th Cir. 1984)). A claimant’s allegations

“need not be accepted to the extent they are inconsistent with the available evidence, including

objective evidence of the underlying impairment, and the extent to which that impairment can

reasonably be expected to cause the pain the claimant alleges she suffers[.]” Craig, 76 F.3d at 595.

The ALJ considers the evidence in the record as a whole when analyzing Plaintiff’s claims, as does

this court when reviewing the ALJ’s decision. See id.; see SSR 16-3p, at *4.

       A claimant’s statements about intensity, persistence, and limiting effects of symptoms, which

are inconsistent with the objective medical evidence and other evidence, are less likely to reduce his

capacity to perform work related activities. SSR 16-3p, at *7; 20 C.F.R. § 404.1529(c). An

individual’s symptoms are evaluated based on consideration of objective medical evidence, an

individual’s statements directly to the Administration, or to medical sources or other sources, and

the following factors:

       1. Daily activities;
       2. The location, duration, frequency, and intensity of pain or other symptoms;
       3. Factors that precipitate and aggravate the symptoms;
       4. The type, dosage, effectiveness, and side effects of any medication an individual
       takes or has taken to alleviate pain or other symptoms;
       5. Treatment, other than medication, an individual receives or has received for relief
       of pain or other symptoms;
       6. Any measures other than treatment an individual uses or has used to relieve pain
       or other symptoms (e.g., lying flat on his or her back, standing for 15 to 20 minutes
       every hour, or sleeping on a board); and
       7. Any other factors concerning an individual's functional limitations and restrictions
       due to pain or other symptoms.

SSR 16-3p, at *7; 20 C.F.R. § 404.1529(c). The ALJ at step three is to “consider the individual’s

symptoms when determining his or her residual functional capacity and the extent to which the

individual’s impairment-related symptoms are consistent with the evidence in the record.” SSR



                                                 15
     4:20-cv-01890-TER        Date Filed 05/18/21       Entry Number 24         Page 16 of 17




16-3p, at *11.

       The ALJ considered Plaintiff’s allegations and made findings regarding Plaintiff’s

allegations:

       The claimant alleges that he is unable to work due to pain in his left heel following
       an injury on January 3, 2017 (Ex. 4E). He reported that his pain is triggered by
       walking on his feet for too long and relieved by rest (Ex. 4E). He reported that
       surgery was recommended, but that he is unable to afford it, and therefore has relied
       upon conservative treatment, including an orthopedic boot, elevation, ice packs, and
       over-the-counter medication. He reported that he is able to walk 50 yards or stand 30
       minutes at a time (Ex. 4E). At the hearing, he testified that he is limited to walking
       one block, with the use of a cane, carrying 10 lbs., and sitting for not more than an
       hour. He testified that he experiences pain at 5 out of 10 while seated and 7 out of
       10 while standing.

       After careful consideration of the evidence, I find that the claimant's medically
       determinable impairment could reasonably be expected to cause the alleged
       symptoms; however, the claimant's statements concerning the intensity, persistence
       and limiting effects of these symptoms are not entirely consistent with the medical
       evidence and other evidence in the record for the reasons explained in this decision.

       As for the claimant's statements about the intensity, persistence, and limiting effects
       of his or her symptoms, they are inconsistent because the record does not demonstrate
       inability to perform sedentary work.

(Tr. 18-19). While Plaintiff’s allegations and objective evidence supported a reduction to a reduced

sedentary range, within which there were available jobs, the ALJ found that Plaintiff’s allegations

that he was unable to perform seated work was not supported by the “record of the opinions of any

of the medical experts.” (Tr. 20). Inapposite Plaintiff’s argument, the ALJ here did not make only

a single conclusory statement regarding the subjective symptom evaluation, as the court reviews the

opinion as a whole. (ECF No. 19 at 16).

       Consistent with the governing regulations, the ALJ here considered the entire record in

evaluating the subjective complaints. Substantial evidence supports the ALJ’s findings on the



                                                 16
    4:20-cv-01890-TER         Date Filed 05/18/21      Entry Number 24        Page 17 of 17




subjective symptom evaluation and the RFC.

                                      III. CONCLUSION

       This Court is charged with reviewing the case only to determine whether the findings of the

Commissioner were based on substantial evidence. Richardson, 402 U.S. at 390. Even where the

Plaintiff can produce conflicting evidence which might have resulted in a contrary decision, the

Commissioner’s findings must be affirmed if substantial evidence supported the decision. Blalock,

483 F.2d at 775. The Commissioner is charged with resolving conflicts in the evidence, and this

Court cannot reverse that decision merely because the evidence would permit a different conclusion.

Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984). As previously discussed, despite the

Plaintiff’s claims, he has failed to show that the Commissioner’s decision was not based on

substantial evidence. Based upon the foregoing, and pursuant to the power of the Court to enter a

judgment affirming, modifying, or reversing the Commissioner’s decision with remand in social

security actions under sentence four of Sections 205(g) and 1631(c)(3) of the Social Security Act,

42 U.S.C. Sections 405(g) and 1338(c)(3), the Commissioner’s decision is AFFIRMED.

                                                     s/Thomas E. Rogers, III
May 18, 2021                                         Thomas E. Rogers, III
Florence, South Carolina                             United States Magistrate Judge




                                                17
